
	

113 HR 5305 IH: Puerto Rico Chapter 9 Uniformity Act of 2014
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5305
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mr. Pierluisi introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 11 of the United States Code to treat Puerto Rico as a State for purposes of chapter
			 9 of such title relating to the adjustment of debts of municipalities.
	
	
		1.Short titleThis Act may be cited as the Puerto Rico Chapter 9 Uniformity Act of 2014.
		2.AmendmentSection 101(52) of title 11, United States Code, is amended to read as follows:
			
				(52) The term State includes Puerto Rico and, except for the purpose of defining who may be a debtor under chapter 9
			 of this title, includes the District of Columbia..
		
